REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a system for presenting avian birds for vaccination and weighing avian birds, comprising: a plurality of positioning devices, each positioning device being configured to be automatically and individually transported to a vaccination position, each positioning device configured to expose the targets and to entirely support and restrain the avian bird; a transport assembly configured to transport the positioning devices to the vaccination position for delivery of at least one vaccine to a target of the avian bird; and a weighing device having a load cell device, the transport assembly configured to stop one of the positioning devices directly on top of the load cell device, thereby causing the positioning device to deflect downward due to the weight of the avian bird such that the weight is measured by the load cell via the physical interaction between the load cell device and the positioning device, as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EBONY E EVANS/Primary Examiner, Art Unit 3647